In an action for specific performance of a contract for the sale of real property, *465the plaintiffs appeal from a judgment of the Supreme Court, Queens Court (Lerner, J.), entered October 16, 1991, which, upon granting the defendants’ motion to dismiss the complaint, made at the close of evidence, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
The plaintiffs-purchasers failed to demonstrate that they were ready, willing, and able to close within a reasonable period of time of the date specified in the parties’ contract (see, 3M Holding Corp. v Wagner, 166 AD2d 580; Xhelili v Larstanna, 150 AD2d 560). Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.